Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 10/22/2019.
Claims 1-20 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/26/2019; and 3/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4, 6, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2017/0083364), herein referred to as Zhao ‘364.
Referring to claim 1, Zhao ‘364 teaches a method for updating shared data in a multi-core processor environment (see Abstract; see Fig. 1, multi-processor computing device 101; see Fig. 3, wherein the processing units all work upon a shared memory 306; see Figs. 4A-4B, wherein work is shared / stolen between the processors to proactively balance the workload among all the processors, wherein the shared data structure is updated to reflect calculated priority and number of work items transferred to work-ready processors, see Paragraph 0011; also see Paragraph 0024, wherein stealing tasks may require work-ready tasks to concurrently access and update the shared data structure via locks or atomic operations), wherein the multi-core processor comprises a plurality of CPUs (see Figs. 1-3, processing units 102, 112, 122, 132 that comprise a things like CPUs, GPUs, and DSPs), the method comprising: requesting, by a first CPU, for a lock to execute a critical section function on the shared data, wherein the lock provides permission to update the shared data, and the critical section function updates the shared data (see Paragraphs 0043-0045, wherein probabilistic locks are used to restrict access to certain data within shared memory; see Fig. 3, priority-based probabilistic lock mechanism 302); and setting, by the first CPU if the lock is occupied by a second CPU, a memory index corresponding to the critical section function in a memory of the lock for the second CPU to execute the critical section function based on the memory index (see Fig. 4B, wherein the process of stealing, i.e. load balancing the multiple processors, includes the steps of controlling the probabilistic lock to shared work stealing data structure is given, step 452, updating shared work-stealing data structure to reassign work items, step 454, and releasing the control over the 
As to claim 2, Zhao ‘364 teaches the method according to claim 1, wherein the requesting for a lock comprises: requesting, by the first CPU, for the lock through a lock requesting command, wherein the lock requesting command includes the memory index corresponding to the critical section function (see Fig. 4B, wherein the process of stealing, i.e. load balancing the multiple processors, includes the steps of controlling the probabilistic lock to shared work stealing data structure is given, step 452, updating shared work-stealing data structure to reassign work items, step 454, and releasing the control over the probabilistic lock, step 456, all of which would allow for the handover / stealing of work items to other available processors thereby performing load balancing; Examiner points out that the indexing of memory would inherently be done in a shared memory systems in order to allow for identification of what memory is being occupied / used by what processors which all have access to the shared memory).
As to claim 4, Zhao ‘364 teaches the method according to claim 1, further comprising: detecting, by the first CPU, that the second CPU has executed the critical section function; and determining, by the first CPU, that the update on the shared data is complete (see Fig. 3, wherein the processing units all work upon a shared memory 306; see Figs. 4A-4B, wherein work is shared / stolen between the processors to proactively balance the workload among all the processors, wherein the shared data structure is updated to reflect calculated priority and number 
As to claim 6, Zhao ‘364 teaches the method according to claim 1, further comprising: obtaining, by the first CPU if the lock is not occupied by another CPU, the lock to execute the critical section function; and executing, by the first CPU if it obtains the lock, the critical section function, wherein the critical section function updates the shared data (see Fig. 3, wherein the processing units all work upon a shared memory 306; see Figs. 4A-4B, wherein work is shared / stolen between the processors to proactively balance the workload among all the processors, wherein the shared data structure is updated to reflect calculated priority and number of work items transferred to work-ready processors, see Paragraph 0011; also see Paragraph 0024, wherein stealing tasks may require work-ready tasks to concurrently access and update the shared data structure via locks or atomic operations).

Referring to claim 13, Zhao ‘364 teaches an apparatus for updating shared data in a multi-core processor environment (see Abstract; see Fig. 1, multi-processor computing device 101; see Fig. 3, wherein the processing units all work upon a shared memory 306; see Figs. 4A-4B, wherein work is shared / stolen between the processors to proactively balance the workload among all the processors, wherein the shared data structure is updated to reflect calculated priority and number of work items transferred to work-ready processors, see Paragraph 0011; also see Paragraph 0024, wherein stealing tasks may require work-ready tasks to concurrently access and update the shared data structure via locks or atomic operations), wherein the apparatus comprises a plurality of CPUs (see Figs. 1-3, processing units 102, 112, 122, 132 that 
As to claim 16, Zhao ‘364 teaches the apparatus according to claim 13, wherein the operations further comprise: obtaining, by the first CPU if the lock is not occupied by another .

Allowable Subject Matter
Claims 3, 5, 7-12, 14-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peeters et al. (US 2017/0017435) teaches a distributed computing system wherein multiple computation units communicate with a shared memory and an indicator of presence / absence of access conflicts are used in the shared memory to indicate when addresses are being used by another computation unit so that reservation or releasing of an address of shared memory can be determined and the data structure is updated based on the reservation / releasing of address of the shared memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183